Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS Separation and Release Agreement (this “Agreement”), by and between Stephen
S. Unger (“Executive”) and Quotient Limited (the “Company”), is dated as of
November 2, 2016.

WHEREAS, the Executive and the Company entered into an Employment Agreement,
dated March 5, 2014 (the “Employment Agreement”);

WHEREAS, the Executive and the Company have agreed that Executive’s employment
with the Company and its affiliates terminated on November 2, 2016 (the
“Termination Date”); and

WHEREAS this Agreement serves to set forth the terms and conditions of the
Executive’s termination of employment from the Company and its affiliates.

NOW, THEREFORE, the Executive and the Company agree as follows:

 

  1. Termination from the Company. The Executive’s employment with the Company
and its affiliates terminated on the Termination Date. As of the Termination
Date, Executive will resign all positions he holds as an officer, director and
employee of the Company and its affiliates, and will promptly execute such
documents and take such actions as may be necessary or reasonably requested by
the Company to effectuate or memorialize the resignation from such positions.

 

  2. Certain Obligations, Payments and Benefits.

 

  (a) Subject to Executive’s compliance with Sections 6, 12 and 13 of the
Employment Agreement and Section 8 of this Agreement, the Company shall pay to
the Executive an amount equal to $325,000, in a lump sum on the first regularly
scheduled payroll date following his execution of this Agreement (the “Payment
Date”), and provide the Executive continued participation in the Company’s
medical and life insurance plans on the same basis on which Executive or any of
his eligible dependents participated as of the Termination Date. Such twelve
months of continued participation shall count towards the Executive’s 18-month
COBRA continuation coverage.

 

  (b) Executive and the Company further agree, subject to Executive’s compliance
with Sections 6, 12 and 13 of the Employment Agreement and Section 8 of this
Agreement:

 

  (i) Executive holds an option to purchase 32,000 ordinary shares of the
Company, dated June 28, 2013. Such option shall remain exercisable until
November 2, 2017, after which it will be forfeited to the extent not previously
exercised.

 

  (ii) Executive holds an option to purchase 67,200 ordinary shares of the
Company, dated March 4, 2014 (the “March 2014 Option”), 22,400 of which remain
unvested as of the Termination Date. Such 22,400 unvested options shall vest on
March 4, 2017. The March 2014 Option, to the extent vested, shall remain
exercisable until November 2, 2017, after which it will be forfeited to the
extent not previously exercised.



--------------------------------------------------------------------------------

  (iii) Executive holds an option to purchase 50,800 ordinary shares of the
Company, dated April 29, 2014 (the “April 2014 Option”), 16,933 of which remain
unvested as of the Termination Date. Such 16,933 unvested options shall vest on
April 29, 2017. The April 2014 Option, to the extent vested, shall remain
exercisable until November 2, 2017, after which it will be forfeited to the
extent not previously exercised.

 

  (iv) Executive holds an option to purchase 22,500 ordinary shares of the
Company, dated May 20, 2015, 15,000 of which remain unvested as of the
Termination Date (the “May 2015 Option”). The May 2015 Option shall vest with
respect to an additional 7,500 ordinary shares on May 20, 2017. The balance of
the May 2015 Option (covering 7,500 ordinary shares) shall be forfeited on the
Termination Date. The May 2015 Option, to the extent vested, shall remain
exercisable until November 2, 2017, after which it will be forfeited to the
extent not previously exercised.

 

  (v) Executive holds an option to purchase 15,000 ordinary shares of the
Company, dated June 1, 2016, (the “June 2016 Option”), all of which remain
unvested as of the Termination Date. The June 2016 Option shall vest with
respect to an additional 5,000 ordinary shares on June 1, 2017. The balance of
the June 2016 Option (covering 10,000 ordinary shares) shall be forfeited on the
Termination Date. The June 2016 Option, to the extent vested, shall remain
exercisable until November 2, 2017, after which it will be forfeited to the
extent not previously exercised.

 

  (vi) Executive holds an award of 22,500 multi-year restricted share units,
dated May 20, 2015, all of which shall be forfeited on the Termination Date.

 

  (vii) Executive holds an award of 15,000 multi-year restricted share units,
dated June 1, 2016 (the “June 2016 MRSUs”), all of which shall be forfeited on
the Termination Date.

 

  (c) For the avoidance of doubt, the Executive’s rights to the payments and
benefits under Sections 2(a) and 2(b) hereof shall be forfeited if he breaches
Section 6, 12 or 13 of the Employment Agreement or Section 8 of this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

  (d) Executive shall be entitled to payments and benefits which as of the
Termination Date are vested under the Company’s group health benefit and
retirement plans, if any.

 

  (e) On the first payroll date following the Termination Date, the Company
shall pay the Executive an amount in full satisfaction of his accrued and unused
vacation and paid time-off time, such amount to be agreed between the Company
and the Executive.

 

  (f) Upon presentation to the Company within 30 days of the Termination Date of
documentation reasonably acceptable to the Company, the Company shall reimburse
Executive for unpaid business expenses incurred by him prior to the Termination
Date in accordance with Company policy.

 

  3. Executive Acknowledgement. Executive acknowledges that the amounts set
forth in Section 2 comprise the sole consideration the Executive is entitled to
in connection with his employment and the termination thereof.

 

  4. Release of Claims.

 

  (a) In consideration for the payments and benefits set forth in Section 2
hereof, Executive (on his own behalf and on behalf of his heirs, executors, and
administrators) agrees to and hereby does unconditionally waive, release and
forever discharge the Company and any and all of its past, present or future
parents, subsidiaries, affiliates, and related persons or entities, including,
but not limited, to all of its or their officers, directors, managers,
employees, shareholders, members, partners, agents, attorneys, and successors
and assigns (the “Released Parties”), from any and all actions, claims, demands
and damages, whether actual or potential, known or unknown, which he has, may
have or claim to have, against the Released Parties as of the date he signs this
Agreement, including, without limitation, any and all claims related or in any
manner incidental to (i) Executive’s employment with the Company through and
including the Termination Date and (ii) any events that have transpired prior to
and including the date of the Agreement. All such claims are forever barred by
this Agreement regardless of the forum in which such claims might be brought,
including, but not limited to, claims (x) under any federal, state or local law
governing the employment relationship through the Termination Date (including,
but not limited to, Title VII of the Civil Rights Acts of 1964 and 1991, the
Americans with Disabilities Act, the Family Medical Leave Act, the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act, the Worker
Adjustment and Retraining Notification Act, the New York State Human Rights Law
and Sexual Orientation Non-Discrimination Act, the New York City Human Rights
Law and any state, local, and other federal employment laws, and any amendments
to any of the foregoing or (y) under the common law for breach of contract,
wrongful discharge, personal injuries and/or torts. The Executive understands
that this is a general waiver and release of all claims, known or unknown, that
he may have against the Released Parties based on any act, omission, matter,
cause or thing that occurred through the date of his execution of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

  (b) The above release does not waive claims (i) that may arise after the date
the Executive signs this Agreement, (ii) which cannot be released by private
agreement or (iii) under this Agreement. In addition, this Agreement does not
extend to, release or modify any rights to indemnification or advancement of
expenses to which the Executive is entitled from the Company or its insurers
under the Company’s certificate of incorporation, bylaws, or other corporate
governing documents or applicable law.

 

  (c) Additionally, the parties agree that this Agreement shall not preclude the
Executive from filing any charge with the Equal Employment Opportunity
Commission, the National Labor Relations Board, or any other governmental agency
or from in any way participating in any investigation, hearing, or proceeding of
any government agency (though the Executive affirmatively waives any right to
receive individual relief in connection with his participation in such claims).

 

  (d) Executive acknowledges and agrees that he is providing the waiver and
release set forth herein in exchange for consideration in addition to anything
of value to which Executive may already have been entitled.

 

  5. Affirmations. Executive affirms that he has not filed or caused to be
filed, and is not a party to, any claim, complaint, or action against the
Company or any of its affiliates in any forum or form. Executive also affirms
that he has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act.

 

  6. Restrictive Covenants. Executive acknowledges and agrees that any and all
of the covenants set forth in Sections 6, 12 and 13 of the Employment Agreement
will continue in full force and effect in accordance with the terms and
conditions thereof notwithstanding the termination of his employment.

 

  7. Company Property. Executive agrees to return to the Company all work
product, electronic devices and other property of the Company, including, but
not limited to, equipment, supplies, keys, security items, credit cards,
passwords and electronic devices, within 7 days following the Termination Date.

 

  8. Non-Disparagement. Executive agrees that he will not at any time defame,
disparage or make statements or disparaging remarks which could embarrass or
cause harm to the Company, its affiliates, or its or their officers, directors,
managers, employees or shareholders. This Section 8 does not apply to statements
made pursuant to court proceedings or under penalty of perjury; provided,
however, that the Executive agrees to give the Company advance notice of such an
event, to the extent practicable. Executive shall refer all inquiries from the
Company’s employees and investors regarding his termination to Paul Cowan.

 

- 4 -



--------------------------------------------------------------------------------

  9. Consultation with Attorney; Voluntary Agreement. Executive acknowledges
that (a) the Company has advised him of his right to consult with an attorney of
his own choosing prior to executing this Agreement, (b) Executive has carefully
read and fully understands all of the provisions of this Agreement, and
(c) Executive is entering into this Agreement knowingly, freely and voluntarily
in exchange for good and valuable consideration.

 

  10. Governing Law. This Agreement will be governed by and construed and
enforced according to the laws of the State of Delaware, without regard to
conflicts of laws principles thereof.

 

  11. Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city, foreign or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for Executive with respect to
any payment provided hereunder, and Executive shall be responsible for any taxes
imposed on him with respect to any such payment.

 

  12. Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter hereof and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto, except for Sections 6, 12 and 13 of the
Employment Agreement, which shall remain in full force and effect in accordance
with its terms.

 

  13. Sections 409A and 457A. This Agreement and the payments to be made
hereunder are intended to comply with, or be exempt from, Sections 409A and 457A
of the Internal Revenue Code of 1986 and the regulations and guidance issued
thereunder, each as amended, and this Agreement will be interpreted, and all tax
filings with the Internal Revenue Service will be made, in a manner consistent
with that intent.

 

  14. Modifications. This Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Company and Executive.

 

  15. Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, and both of which together shall
constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement as of
the date first written above.

 

STEPHEN S. UNGER /s/ Stephen Unger Date: November 9, 2016

 

QUOTIENT LIMITED By: /s/ Paul Cowan Name: Paul Cowan Title: Chief Executive
Officer Date: November 2, 2016

 

- 6 -